DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 11-17-21 has been entered.  Claims 134-135, 141, 148 and 150-151 have been amended.  Claims 152-158 have been added.  Claims 130-135, 137 and 140-158 are pending.  
Claims 130-135, 137 and 140-158 and species (c) wherein the T cells are differentiated in vitro from stem cells, hematopoietic stem or progenitor cells, or progenitor cells from claim 133, species (a) (original (d)) and signaling molecules from claim 134, and species (a) and (b) (original (d) and (e)), i.e. increased central memory T cell subpopulation, and decreased effector T cell subpopulation from claim 135 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-17-21 was filed after the mailing date of the Non-Final Office Action on 8-17-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11-17-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,096,964 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 141 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment filed on 11-17-21 necessitates this new ground of rejection.
The phrase “(ii) decreased gene expression in at least one of BLIMP-1, ALDOC, ENO2, PGK1” in lines 16-17 of amended claim 141 is vague and renders the claim indefinite.  It is unclear whether “BLIMP-1, ALDOC, ENO2, PGK1” are the intended choices for the phrase “at least one” or there are some other unidentified choices that are intended but they are not recited in the claim.  The phrase “(ii) decreased gene expression in at least one of BLIMP-1, ALDOC, ENO2, PGK1” appears to be an incomplete sentence.  Changing the phrase to “(ii) decreased gene expression in at least one of BLIMP-1, ALDOC, ENO2 and PGK1” would be remedial.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 141 and 148-151 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s amendment filed on 11-17-21 necessitates this new ground of rejection.
The phrase “(ii) decreased gene expression in at least one of BLIMP-1, ALDOC, ENO2, PGK1” in lines 16-17 of amended claim 141 is considered new matter.  Applicant points out support for the amendments can be found at paragraphs [0034], [0035], [0038], [0224], [0225] of the application.  However, Examiner cannot find support for the phrase “(ii) decreased gene expression in at least one of BLIMP-1, ALDOC, ENO2, PGK1” in the specification.  Thus, the phrase set forth above is considered new matter.
The phrase “(b) decreased gene expression in at least one of PR domain zinc finger protein 1 (BLIMP-1), fructose-bisphosphate aldolase C (ALDOC), gamma enolase (ENO2), PD-1 and Tim-3” in lines 5-6 of amended claim 148 is considered new matter.  Applicant points out support for the amendments can be found at paragraphs [0034], [0035], [0038], [0224], [0225] of the application.  However, Examiner cannot find support for the phrase “(b) decreased PR domain zinc finger protein 1 (BLIMP-1), fructose-bisphosphate aldolase C (ALDOC), gamma enolase (ENO2), PD-1 and Tim-3” in the specification.  Thus, the phrase set forth above is considered new matter.  Claims 149-151 depend from claim 148.

Conclusion
Claims 141 and 148-151 are rejected.
Claims 130-135, 137, 140, 142-147 and 152-158 are in condition for allowance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIN LIN CHEN/Primary Examiner, Art Unit 1632